DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/16/2021 have been considered by the Examiner.

Specification
The Specification is objected to for the following informalities:
Reference numeral 222 has been used with various names (for example, Para. [000104] - LC resonance unit 222; Para. [000107] – LC resonator 222; Para. [000109] – LC resonat unit 222) which lacks clarity.
Parameter W2 has been used with various names (for example, Para. [0088] – overall width W2; Para. [0091] – constant width W2) which lacks clarity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim(s) 1, a limitation "a point having the largest change in width of the angular position identification layer is located, is different from an overall width of a remaining portion of the angular range identification layer" renders the claim indefinite because it is unclear what the parameter “the largest change in width” and “overall width” are referenced to.  See MPEP § 2173.05(d).
Regarding claim(s) 10, a limitation "a point reversing a width change direction of the angular position identification layer is located, is different from an overall width of a remaining portion of the angular range identification layer" renders the claim indefinite because it is unclear what the parameter “a width change direction” and “overall width” are referenced to.  See MPEP § 2173.05(d).
Regarding claim(s) 15, a limitation "a point reversing an inductance change direction of the angular position identification inductor is located, is different from overall inductance of the angular range identification inductor in a remaining angular position range" renders the claim indefinite because it is unclear what the parameter “an inductance change direction” and “overall inductance” are referenced to.  See MPEP § 2173.05(d).
Regarding claim(s) 18, a limitation "a processor configured to generate an angular position value, based on a look-up table selected based on the inductance of the angular range identification inductor or determined whether to be used according to the inductance of the angular range identification inductor and the inductance of the angular position identification inductor" renders the claim indefinite because it is unclear whether the limitation following the phrase “or determined whether to be used” are part of the claimed invention and how it is related to the rest of the limitation.  See MPEP § 2173.05(d). 
Dependent Claim(s) 2-9, 11-14, 16-17 and 19-20 not specifically addressed share the same 112(b) rejection as the rejected base Claim(s). 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claim(s) 1-2, 4, 7, 10 and 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 8, 7, 11, 16-17 and 19 of co-pending U.S. Patent Application Number: 17/349,091. Although the claims at issue are not identical, they are NOT patentably distinct from each other because: It would be obvious to an ordinary skill in the art to have angular position identification layer and angular range identification layer to have different shapes and widths having maxima and minima portions as per the instant application when they have different widths as per co-pending application. It would be predictable.
 
17/349,075 (instant app.)
17/349,091 (co-pending app.)
1. a rotor apparatus, comprising: 
a rotor configured to rotate around a rotational axis; 
an angular position identification layer disposed to surround the rotational axis and configured to rotate according to rotation of the rotor, and having a width varying with angular positions of the rotor; and 
an angular range identification layer disposed to surround the rotational axis, configured to rotate according to the rotation of the rotor, having a shape different from a shape of the angular position identification layer, and configured such that an overall width of a portion of the angular range identification layer corresponding to an angular position range, among a plurality of different angular position ranges of the rotor, in which an angular position corresponding to a point having the largest change in width of the angular position identification layer is located, is different from an overall width of a remaining portion of the angular range identification layer.
1. A rotor apparatus, comprising: 
a rotor configured to rotate around a rotational axis; 
an angular position identification layer disposed to surround the rotational axis and configured to rotate according to rotation of the rotor, and having a width varying with angular positions of the rotor; and 
an angular range identification layer disposed to surround the rotational axis and configured to rotate according to the rotation of the rotor, and 

configured such that a plurality of portions of the angular range identification layer respectively corresponding to a plurality of different angular position ranges of the rotor have different overall widths.
2. The rotor apparatus of claim 1, wherein the angular position identification layer and the angular range identification layer comprise any one or any combination of any two or more of copper, silver, gold, or aluminum as a material, different from a material of the rotor, respectively.
2. The rotor apparatus of claim 1, wherein the angular position identification layer and the angular range identification layer comprise any one or any combination of any two or more of copper, silver, gold, and aluminum as a material different from a material of the rotor, respectively.
4. The rotor apparatus of claim 1, wherein a widest portion of the angular range identification layer has a constant width between points of the angular range identification layer having the largest change in width.
8. The rotor apparatus of claim 1, wherein each of the plurality of portions respectively corresponding to the plurality of angular position ranges of the angular range identification layer has a constant width.
7. The rotor apparatus of claim 1, wherein the angular position identification layer has a width corresponding one-on-one to an angular position in one turn range of the rotor.
7. The rotor apparatus of claim 1, wherein the width varying with angular positions of the rotor varies at a plurality of cycles per turn around the rotational axis, and wherein a length of each of the plurality of angular position ranges of the angular range identification layer is identical to a length of the angular position identification layer per cycle of the plurality of cycles.
10. A rotor apparatus, comprising: 
a rotor configured to rotate around a rotational axis; 
an angular position identification layer disposed to surround the rotational axis and configured to rotate according to rotation of the rotor, and having a width varying with angular positions of the rotor; and 
an angular range identification layer disposed to surround the rotational axis, configured to rotate according to the rotation of the rotor, having a shape different from a shape of the angular position identification layer, and configured such that an overall width of a portion of the angular range identification layer corresponding to an angular position range, among a plurality of different angular position ranges of the rotor, in which an angular position corresponding to a point reversing a width change direction of the angular position identification layer is located, is different from an overall width of a remaining portion of the angular range identification layer.
11. A rotor apparatus, comprising: 
a rotor configured to rotate around a rotational axis; 
an angular position identification layer disposed to surround the rotational axis rotor and configured to rotate according to rotation of the rotor, and having a width varying with angular positions of the rotor; and 
an angular range identification layer disposed to surround the rotational axis and configured to rotate according to the rotation of the rotor, 


wherein the angular range identification layer is configured to surround the rotational axis in a first surrounding range shorter than a second surrounding range in which the angular position identification layer surrounds the rotational axis.
15. An apparatus for detecting an angular position of a rotor, comprising: 
an angular position identification inductor; 
an angular range identification inductor; 
a rotor configured to rotate around a rotational axis; 
an angular position identification layer disposed to surround the rotational axis and configured to rotate according to rotation of the rotor, and configured to change an inductance of the angular position identification inductor according to angular positions of the rotor; and 
an angular range identification layer disposed to surround the rotational axis and configured to rotate according to the rotation of the rotor, and configured such that overall inductance of the angular range identification inductor in an angular position range, among a plurality of different angular position ranges of the rotor, in which an angular position corresponding to a point reversing an inductance change direction of the angular position identification inductor is located, is different from overall inductance of the angular range identification inductor in a remaining angular position range among the plurality of different angular position ranges.
16. An apparatus for detecting an angular position of a rotor, comprising: 
an angular position identification inductor; 
an angular range identification inductor; 
a rotor configured to rotate around a rotational axis; 
an angular position identification layer disposed to surround the rotational axis and configured to rotate according to rotation of the rotor, and configured to change an inductance of the angular position identification inductor according to angular positions of the rotor; and 
an angular range identification layer disposed to surround the rotational axis and configured to rotate according to the rotation of the rotor, and configured such that an overall inductance of the angular range identification inductor is different in a plurality of different angular position ranges of the rotor.
16. The apparatus of claim 15, further comprising a processor configured to generate an angular position value, based on one operation logic selected based on the inductance of the angular range identification inductor, among a plurality of operation logics, and based on the inductance of the angular position identification inductor.
17. The apparatus of claim 16, further comprising a processor configured to generate an angular position value corrected from the inductance of the angular position identification inductor, based on one correction logic selected based on the inductance of the angular range identification inductor, among a plurality of correction logics.
17. The apparatus of claim 16, wherein the processor is further configured to correct the angular position value or the inductance of the angular position identification inductor, based on the inductance of the angular range identification inductor.
19. The apparatus of claim 18, further comprising a processor configured to generate a comprehensive value of first and second inductances of the first and second angular position identification inductors, based on one correction logic selected based on the inductance of the angular range identification inductor, among a plurality of correction logics.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kronowitter et al. (US  20100301843; hereinafter Kronowitter).
Regarding claim 1, Kronowitter discloses in figure(s) 1-2 a rotor apparatus, comprising: 
a rotor (rotor 180; fig. 1l) configured to rotate around a rotational axis (107); 
an angular position identification layer (track 102/position encoder 100; figs. 1l,m,n) disposed to surround the rotational axis and configured to rotate according to rotation of the rotor, and having a width varying with angular positions of the rotor (para. 44 - varying in width along a direction of movement 104, so that different widths 102a, 102b are obtained and an allocation between the width 102a, 102b of the coil 102; fig. 1a,b); and 

    PNG
    media_image1.png
    382
    406
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    338
    358
    media_image2.png
    Greyscale

an angular range identification layer (track 102n; fig. 1n; para. 12-19 :- angular position of a rotor of a corresponding machine can be detected at least over a desired angular range … the track incorporated into the surface and a signal area defined thereby is also oriented in a direction perpendicular to the rotational axis of the rotor, resulting in an "axial" arrangement in which the sensor coil assembly is thereby spaced apart in axial direction from the surface and thus the track …surface of the track may be provided with the metal layer) disposed to surround the rotational axis (107) and configured to rotate according to the rotation of the rotor (180), 
having a shape different (different in fig. 1n) from a shape of the angular position identification layer (102),
and configured such that an overall width of a portion of the angular range identification layer (width of 102) corresponding to an angular position range, among a plurality of different angular position ranges of the rotor (para. 25 - further track the measuring range can be extended in cooperation in that e.g. the track ensures the necessary exact resolution within a small periodically repeating segment, whereas the further track permits an identification of the just sensed segment), in which an angular position corresponding to a point having the largest change in width of the angular position identification layer is located (102n width corresponding to 102 track period maxima is interpreted as largest change of width compared to average width), is different from an overall width of a remaining portion (102n width corresponding to 102 track period maxima/minima is interpreted as having average width different from maxima/minima points) of the angular range identification layer.

Regarding claim 2, Kronowitter discloses in figure(s) 1-2 the rotor apparatus of claim 1, wherein the angular position identification layer and the angular range identification layer comprise any one or any combination of any two or more of copper, silver, gold, and aluminum as a material different from a material of the rotor, respectively (para. 4 - formed track, e.g. in the form of a sinusoidally changing metal conductor, e.g. of copper or aluminum, which is read out by a coil assembly).

Regarding claim 3, Kronowitter discloses in figure(s) 1-2 the rotor apparatus of claim 1, wherein the angular range identification layer has a width changing in a highest ratio in a portion (112A in fig. 1n) corresponding to both sides of an angular position range, among the plurality of different angular position ranges, to which the angular position corresponding to the point (102n width corresponding to 102 track period maxima/minima) having the largest change in width of the angular position identification layer belongs.

Regarding claim 7, Kronowitter discloses in figure(s) 1-2 the rotor apparatus of claim 1, wherein the angular position identification layer has a width corresponding one-on-one to an angular position in one turn range of the rotor (para. 4 - a specific angular segment in conformity with the pole pairs used, the "electrical" rotary angle in the track can thus be imitated in an efficient way by providing a corresponding number of periodic segments, so that within each angular section of electrical relevance the desired precise control of the stator coils of the rotary machine can be carried out; fig. 1n).

Regarding claim 10, Kronowitter discloses in figure(s) 1-2 a rotor apparatus, comprising: 
a rotor (rotor 180; fig. 1l) configured to rotate around a rotational axis (107); 
an angular position identification layer (track 102/position encoder 100) disposed to surround the rotational axis and configured to rotate according to rotation of the rotor, and having a width varying with angular positions of the rotor (para. 44 - varying in width along a direction of movement 104, so that different widths 102a, 102b are obtained and an allocation between the width 102a, 102b of the coil 102; fig. 1a,b); and 
an angular range identification layer (102n; fig. 1n) disposed to surround the rotational axis and configured to rotate according to the rotation of the rotor (180), 
having a shape different (different in fig. 1n) from a shape of the angular position identification layer (102),
and configured such that an overall width of a portion of the angular range identification layer (width of 102) corresponding to an angular position range, among a plurality of different angular position ranges of the rotor (para. 25 - further track the measuring range can be extended in cooperation in that e.g. the track ensures the necessary exact resolution within a small periodically repeating segment, whereas the further track permits an identification of the just sensed segment), in which an angular position corresponding to a point reversing a width change direction of the angular position identification layer is located (102n width corresponding to 102 track period maxima is interpreted as width change direction from average width point), is different from an overall width of a remaining portion  (102n width corresponding to 102 track period maxima/minima is interpreted as having average width different from maxima/minima points) of the angular range identification layer.

Regarding claim 15, Kronowitter discloses in figure(s) 1-2 An apparatus for detecting an angular position of a rotor, comprising: 
an angular position identification inductor (eddy conductors of track 102,203b/position encoder 100,200; figs. 1l,m,n,2d; para. 4 - position dependent adjustment of conductivity by means of an approximately sinusoidally changing coil); 
an angular range identification inductor (eddy conductors of track 102n; fig. 1n; para. 60 - a plurality of periodically repeating segments 112a, . . . , 112b, which appear to the sensor coil assembly as an identical unit, but which permit a desired high spatial resolution due to the great spatial modulation within each segment 112a, 112b); 
a rotor (rotor 180; fig. 1l) configured to rotate around a rotational axis; 
an angular position identification layer (track 102/position encoder 100) disposed to surround the rotational axis (170) and configured to rotate according to rotation of the rotor (180), and configured to change an inductance of the angular position identification inductor (para. 2 - on the basis of a frequency change, phase change, amplitude change or a combination of said parameters, and the particular design of the track, it is possible to determine the position of the moving track in relation to the one or more stationary coils) according to angular positions of the rotor (para. 1 - a coil assembly on the basis of position-dependent eddy-current losses); and 
an angular range identification layer (track 102n; fig. 1n) disposed to surround the rotational axis (170) and configured to rotate according to the rotation of the rotor (180), and configured such that an overall inductance of the angular range identification inductor in which an angular position corresponding to a point reversing an inductance change direction of the angular position identification inductor is located (102n width corresponding to 102 track period maxima is interpreted as a point reversing an inductance change direction from average inductance point), is different from overall inductance of the angular range identification inductor in a remaining angular position range (102n width corresponding to 102 track period maxima/minima is interpreted as having average inductance different from maxima/minima points) among the plurality of different angular position ranges (para. 70 - position-dependent eddy-current generation can be achieved in a very efficient and reproducible way in that in some aspects a suitable track is formed on the surface of the base by way of elevations and/or recesses, length or diameter can be efficiently adapted to the size of the moving part or the shape thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kronowitter in view of Werner et al. (US 20160223362).
Regarding claim 4, Kronowitter teaches in figure(s) 1-2 the rotor apparatus of claim 1, 
Kronowitter does not teach explicitly wherein each of the plurality of portions respectively corresponding to the plurality of angular position ranges of the angular range identification layer has a constant width between points of the angular range identification layer having the largest change in width.
However, Werner teaches in figure(s) 1-6 wherein each of the plurality of portions respectively corresponding to the plurality of angular position ranges of the angular range identification layer has a constant width (tooth 12; para.35 - number of increment marks for a defined angular range (e.g. in the case of 30 increment marks for 360°, there is a resultant angle difference of 12°). α is preferably Φ or φ. For example, two TTL flanks are used, with knowledge of the tooth spacing, to calculate the, preferably mean, rotational speed between two teeth (tooth-to-tooth); fig 3b) between points of the angular range identification layer having the largest change in width.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having wherein each of the plurality of portions respectively corresponding to the plurality of angular position ranges of the angular range identification layer has a constant width between points of the angular range identification layer having the largest change in width as taught by Werner in order to provide suitable design option as evidenced by "a device for measuring a rotor parameter, including: an incremental material measure, which is connected to a rotor or stator in a rotationally fixed manner and which has increment marks" (abstract of Werner).

Regarding claim 9, Kronowitter teaches in figure(s) 1-2 the rotor apparatus of claim 1, 
Kronowitter does not teach explicitly wherein the angular range identification layer has an angular shape between the plurality of portions of the angular range identification layer respectively corresponding to the plurality of angular position ranges of the rotor, and wherein the angular position identification layer has a smoother boundary line than the angular portion of the angular range identification layer in the plurality of cycles.
However, Werner teaches in figure(s) 1-6 wherein the angular range identification layer (tooth 12) has an angular shape between the plurality of portions of the angular range identification layer respectively corresponding to the plurality of angular position ranges of the rotor, and wherein the angular position identification layer (track 21; para. 100 - regions each cover a rotor angular range of 60° in this case that is also covered by a pole pair of the electric machine; fig 3b) has a smoother boundary line than the angular portion of the angular range identification layer (12) in the plurality of cycles.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having wherein the angular range identification layer has an angular shape between the plurality of portions of the angular range identification layer respectively corresponding to the plurality of angular position ranges of the rotor, and wherein the angular position identification layer has a smoother boundary line than the angular portion of the angular range identification layer in the plurality of cycles as taught by Werner in order to provide suitable design option as evidenced by "a device for measuring a rotor parameter, including: an incremental material measure, which is connected to a rotor or stator in a rotationally fixed manner and which has increment marks" (abstract of Werner).

Claim(s) 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kronowitter in view of Kolloff et al. (US 5451776).
Regarding claim 5, Kronowitter teaches in figure(s) 1-2 the rotor apparatus of claim 1, 
Kronowitter does not teach explicitly wherein the angular position identification layer has a width changing linearly, except for the point having the largest change in width.
However, Kolloff teaches in figure(s) 1-6 wherein the angular position identification layer has a width changing linearly (col. 2 lines 20-25 :- a linear absolute track defined in the layer parallel to the linear direction; fig. 2), except for the point having the largest change in width.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having wherein the angular position identification layer has a width changing linearly, except for the point having the largest change in width as taught by Kolloff in order to provide improve precision in position detection as evidenced by “A linear incremental track is defined in the layer parallel to the linear direction with a series of incremental marks formed in the layer and evenly spaced along the first incremental track … The incremental marks refine the approximate position indication to provide a more precise position of the medium.” (abstract of Kolloff).

Regarding claim 14, Kronowitter teaches in figure(s) 1-2 the rotor apparatus of claim 11, 
Kronowitter does not teach explicitly wherein the angular position identification layer has a width changing linearly.
However, Kolloff teaches in figure(s) 1-6 wherein the angular position identification layer has a width changing linearly (col. 2 lines 20-25 :- a linear absolute track defined in the layer parallel to the linear direction; fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having wherein the angular position identification layer has a width changing linearly as taught by Kolloff in order to provide improve precision in position detection as evidenced by “A linear incremental track is defined in the layer parallel to the linear direction with a series of incremental marks formed in the layer and evenly spaced along the first incremental track … The incremental marks refine the approximate position indication to provide a more precise position of the medium.” (abstract of Kolloff).

Claim(s) 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kronowitter in view of Volz et al. (US 5957158).
Regarding claim(s) 8 and 11, Kronowitter teaches in figure(s) 1-2 the apparatus of claim 1 and 10, respectively. 
Kronowitter does not teach explicitly wherein a clockwise length and a counterclockwise length between a point having a maximum width and a point having a minimum width in the angular position identification layer are different from each other.
However, Volz teaches in figure(s) 1-20 wherein a clockwise length and a counterclockwise length between a point having a maximum width and a point having a minimum width in the angular position identification layer are different from each other (rotor volute 37, 39 in fig. 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having wherein a clockwise length and a counterclockwise length between a point having a maximum width and a point having a minimum width in the angular position identification layer are different from each other as taught by Volz in order to provide improve precision in position detection as evidenced by “a position indication for a rotary valve actuator which is used to open or close a rotary valve …a valve position indicator which employs overlapping volutes to indicate the degree of rotation of a valve actuator and, correspondingly, the open-closed state of the actuated valve.” (abstract, col. 2 lines 5-10 of Volz).

Regarding claim(s) 12, Kronowitter in view of Volz teaches the apparatus of claim 11. 
Volz additionally teaches in figure(s) 1-20 wherein a clockwise length and a counterclockwise length between a plurality of points having the largest change in width in the angular range identification layer are different from each other (plurality of rotor volute 37, 39 in fig. 9).

Claim(s) 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kronowitter in view of Cai et al. (US 10718637).
Regarding claim 16, Kronowitter teaches in figure(s) 1-2 the apparatus of claim 15, 
Kronowitter does not teach explicitly further comprising a processor configured to generate an angular position value, based on one operation logic selected based on the inductance of the angular range identification inductor, among a plurality of operation logics, and based on the inductance of the angular position identification inductor. 
However, Cai teaches in figure(s) 2-26 further comprising a processor (processor 184,190) configured to generate an angular position value, based on one operation logic selected based on the inductance of the angular range identification inductor, among a plurality of operation logics, and based on the inductance of the angular position identification inductor (176, 178 in fig. 13; col. 18 lines 60-65 - by having an associated voltage that is outside of a normal operating range or which departs from an expected value by too large of an amount. If all of the coils associated with the given processor are functioning correctly, the given processor preferably determines the angle of the first target precisely as described above in steps 302 through 314; fig. 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having further comprising a processor configured to generate an angular position value, based on one operation logic selected based on the inductance of the angular range identification inductor, among a plurality of operation logics, and based on the inductance of the angular position identification inductor as taught by Cai in order to provide "A raw torque angle is determined based on the difference between the input and output rotation angles. Rotational and Linear compensation provides a high-precision torque angle" (abstract).

Regarding claim 17, Kronowitter in view of Cai teaches the apparatus of claim 16, 
Cai additionally teaches in figure(s) 2-26 wherein the processor (processor 184,190) is further configured to correct the angular position value or the inductance of the angular position identification inductor, based on the inductance of the angular range identification inductor (176, 178 in fig. 13; col. 18 lines 60-65 - by having an associated voltage that is outside of a normal operating range or which departs from an expected value by too large of an amount. If all of the coils associated with the given processor are functioning correctly, the given processor preferably determines the angle of the first target precisely as described above in steps 302 through 314; fig. 26).

Regarding claim 18, Kronowitter teaches in figure(s) 1-2 the apparatus of claim 15, 
Kronowitter does not teach explicitly further comprising a processor configured to generate an angular position value, based on a look-up table selected based on the inductance of the angular range identification inductor or determined whether to be used according to the inductance of the angular range identification inductor and the inductance of the angular position identification inductor. 
However, Cai teaches in figure(s) 2-26 further comprising a processor (processor 184,190) configured to generate an angular position value, based on a look-up table selected based on the inductance of the angular range identification inductor (176, 178 in fig. 13; col. 18 lines 60-65 - by having an associated voltage that is outside of a normal operating range or which departs from an expected value by too large of an amount. If all of the coils associated with the given processor are functioning correctly, the given processor preferably determines the angle of the first target precisely as described above in steps 302 through 314; fig. 26) or determined whether to be used according to the inductance of the angular range identification inductor and the inductance of the angular position identification inductor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having further comprising a processor configured to generate an angular position value, based on a look-up table selected based on the inductance of the angular range identification inductor or determined whether to be used according to the inductance of the angular range identification inductor and the inductance of the angular position identification inductor as taught by Cai in order to provide "A raw torque angle is determined based on the difference between the input and output rotation angles. Rotational and Linear compensation provides a high-precision torque angle" (abstract).

Regarding claim 19, Kronowitter teaches in figure(s) 1-2 the apparatus of claim 15, 
Kronowitter does not teach explicitly further comprising a processor configured to generate an angular position value based on the inductance of the angular position identification inductor, and correct the angular position value based on the inductance of the angular range identification inductor. 
However, Cai teaches in figure(s) 2-26 further comprising a processor (processor 184,190) configured to generate an angular position value based on the inductance of the angular position identification inductor, and correct the angular position value based on the inductance of the angular range identification inductor (176, 178 in fig. 13; col. 18 lines 60-65 - by having an associated voltage that is outside of a normal operating range or which departs from an expected value by too large of an amount. If all of the coils associated with the given processor are functioning correctly, the given processor preferably determines the angle of the first target precisely as described above in steps 302 through 314; fig. 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having further comprising a processor configured to generate an angular position value based on the inductance of the angular position identification inductor, and correct the angular position value based on the inductance of the angular range identification inductor as taught by Cai in order to provide "A raw torque angle is determined based on the difference between the input and output rotation angles. Rotational and Linear compensation provides a high-precision torque angle" (abstract).

Regarding claim 20, Kronowitter teaches in figure(s) 1-2 the apparatus of claim 15, 
Kronowitter does not teach explicitly further comprising a processor configured to generate an angular position value corrected from the inductance of the angular position identification inductor, based on one correction logic selected based on the inductance of the angular range identification inductor, among a plurality of correction logics.
However, Cai teaches in figure(s) 2-26 further comprising a processor (processor 184,190) configured to generate an angular position value corrected from the inductance of the angular position identification inductor, based on one correction logic selected based on the inductance of the angular range identification inductor, among a plurality of correction logics (176, 178 in fig. 13; col. 18 lines 60-65 - by having an associated voltage that is outside of a normal operating range or which departs from an expected value by too large of an amount. If all of the coils associated with the given processor are functioning correctly, the given processor preferably determines the angle of the first target precisely as described above in steps 302 through 314; fig. 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kronowitter by having a processor configured to generate an angular position value corrected from the inductance of the angular position identification inductor, based on one correction logic selected based on the inductance of the angular range identification inductor, among a plurality of correction logics as taught by Cai in order to provide "A raw torque angle is determined based on the difference between the input and output rotation angles. Rotational and Linear compensation provides a high-precision torque angle" (abstract).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868